DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-2-22.
Applicant’s election without traverse of claims 11-19 in the reply filed on 2-2-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 13 and 14, claim 13 recites “jetting the gas comprises…a time period during which the gas is supplied onto a peripheral portion of the front surface of the substrate”. However, Claim 14 depends from claim 13 and recites “jetting the gas 

Claim 17 recites “an exhaust amount from an atmosphere around the substrate” however it is unclear what the term “exhaust amount” refers to. Such as an amount of atmosphere removed from a processing space to provide an uncontaminated processing space at a desired pressure or is it a degree of flow through an exhaust line maintained during processing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al US 2012/0325274 (US’274).

Regarding claim 11, US’274 teaches a two-fluid nozzle 34 for spraying, toward a processing target object, droplets of a processing solution which are formed by mixing the processing solution discharged from a liquid discharge portion 48 and a gas discharged from a gas discharge opening 52 can uniformly spray the droplets of the processing solution having small diameters (abstract). US’274 further teaches processing a patterned surface of a semiconductor substrate (a front surface of a substrate) in processing chamber 11 shown in fig. 2 (para. 28, 33 and 65). The processing includes supplying a processing liquid to the substrate through the two-fluid nozzle 34 and a jetting gas through gas discharge opening 52 and multiple slant holes 50 inclined downward in a clockwise direction when viewed from the top (multiple discharge openings respectively elongated at different angles with respect to the front surface of the substrate) (para. 36, 41-42, see fig. 3-5). The processing includes applying the liquid and gas together onto the wafer above a central portion of the substrate (jetting a gas … in a state that the processing liquid is supplied on the front surface of the substrate) (para. 36 and 50). Therefore, US’274 teaches a liquid processing method, comprising: supplying a processing liquid onto a front surface of a substrate; and jetting a gas from a diffusion nozzle, which is provided with multiple discharge openings respectively elongated at different angles with respect to the front surface of the substrate, onto a region of the front surface of the substrate including at least a central portion thereof in a state that the processing liquid is supplied on the front surface of the substrate.

Regarding claim 12, US’274 teaches the liquid process method of claim 11. US’274 further teaches that the two-fluid nozzle includes a curved surface (hemispherical shape) at its discharge end (a leading end portion) which includes the discharge openings 50 and 52 (see fig. 3-5). Therefore, US’274 further teaches wherein the diffusion nozzle has a leading end portion which is provided with the multiple discharge openings and is of a hemispherical shape.

Regarding claims 13 and 14, US’274 teaches the liquid process method of claim 11. US’274 further teaches arm 33 is moved back and forth horizontally. Accordingly, the two-fluid nozzle is moved back and forth between the position above the central portion of the substrate 2 and a position above the edge portion of the substrate 2, and the entire surface of the substrate 2 is liquid-processed (para. 52). Therefore, US’274 further teaches that the central region is treated at a different time than the peripheral portion is treated such that when the central region is being treated the peripheral portion is not being treated and when the peripheral portion is being treated the central region is not being treated. Therefore, US’274 further teaches wherein the jetting of the gas comprises jetting the gas onto the front surface of the substrate from the diffusion nozzle in the state that the processing liquid is supplied on the front surface of the substrate, while controlling the gas to be supplied onto the central portion of the front surface of the substrate for a time period longer than a time period during which the gas is supplied onto a peripheral portion of the front surface of the substrate, with regard to claim 13 and wherein the jetting of the gas comprises jetting the gas from the diffusion nozzle onto the central portion of the front surface of the substrate in the state that the processing liquid is supplied on the front surface of the substrate, and, also, not jetting the gas from the diffusion nozzle onto the peripheral portion of the front surface of the substrate, with regard to claim 14.

Regarding claim 15, US’274 teaches the liquid process method of claim 11. US’274 further teaches that the two fluid nozzle supplies the processing liquid and the jetting gas to a central portion of the substrate, as discussed above, which reads on wherein the jetting of the gas comprises jetting the gas from the diffusion nozzle onto the region of the front surface of the substrate including at least the central portion thereof in the state that the processing liquid is supplied on the front surface of the substrate. US’274 further teaches that the arm 33 is moved back and forth along the surface of the substrate while supplying the processing liquid and the jetting gas to the surface (para. 52), which reads on jetting the gas … in a state that the diffusion nozzle is deviated from a rotation center of the substrate when viewed from a vertical direction.

Regarding claim 16, US’274 teaches the liquid process method of claim 11. US’274 further teaches that a rinse solution is supplied to a substrate after processing supplying a cleaning liquid onto the front surface of the substrate after the jetting of the gas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US’274 as applied to claim 16 above, and further in view of Miya et al. US 2012/0175819 (US’819).
Regarding claim 17, US’274 teaches the liquid process method of claim 11. 

US’274 does not teach wherein an exhaust amount from an atmosphere around the substrate in the jetting of the gas is smaller than an exhaust amount from the atmosphere around the substrate in the supplying of the cleaning liquid.

US’819 teaches a substrate processing method and a substrate processing apparatus for performing a cleaning process on various substrates such as semiconductor wafers (para. 6). US’819 further teaches a plurality of exhaust ports 1011 are provided at a bottom surface part of this processing chamber 1001, and the internal space of the processing chamber 1001 is connected to an exhaust unit 1063 via these exhaust ports 1011. This exhaust unit 1063 includes an exhaust damper and an exhaust pump and the amount of exhaust by the exhaust unit 1063 can be regulated by controlling a degree of opening of the exhaust damper. The control unit 1004 gives a command concerning the amount of opening of the exhaust damper to the exhaust unit 1063 to regulate the amount of exhaust from the processing chamber 1001 and control 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’819 to include wherein an exhaust amount from an atmosphere around the substrate in the jetting of the gas is smaller than an exhaust amount from the atmosphere around the substrate in the supplying of the cleaning liquid because controlling the atmosphere of the processing space of US’274 should include controlling the exhaust to be as much or as little as necessary to perform the desired processing steps while maintaining the desired temperature and humidity and one of ordinary skill in the art would know to control the exhaust to be as much or as little as necessary to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US’274 as applied to claim 16 above, and further in view of Arima et al. US 2012/01111373 (US’373).

Regarding claims 18 and 19, US’274 teaches the liquid process method of claim 16. 

US’274 does not teach jetting a drying gas onto the front surface of the substrate after the supplying of the cleaning liquid, to thereby remove the cleaning liquid from the front surface of the substrate, wherein the diffusion nozzle and a nozzle for the jetting of the drying gas are held by a single nozzle head, with regard to claim 18 and wherein the jetting of the gas, the supplying of the cleaning liquid and the jetting of the drying gas are performed in a state that height positions of the diffusion nozzle, a nozzle for the supplying of the cleaning liquid and the nozzle for the jetting of the drying gas are maintained constant, with regard to claim 19.

US’373 teaches a substrate a method for cleaning a surface of a substrate having a circuit pattern formed thereon (abstract). US’373 further teaches in order to form a good dry region D, there is a need to arrange the cleaning solution nozzle 60 and the gas nozzle 70 with an appropriate distance therebetween. (Step 3) With the wafer W continuing to be rotated after forming the dry region D in Step 2, the cleaning solution nozzle 60 and the gas nozzle 70 are together moved to the periphery of the wafer W while feeding the cleaning solution R from the cleaning solution nozzle 60 onto the surface of the wafer W, as shown in FIG. 5D. since the speed of rotation of the wafer W height position maintained constant) for achieving the desired cleaning effect (para.46 and 60).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’274 to include jetting a drying gas onto the front surface of the substrate after the supplying of the cleaning liquid, to thereby remove the cleaning liquid from the front surface of the substrate, wherein the diffusion nozzle and a nozzle for the jetting of the drying gas are held by a single nozzle head, with regard to claim 18 and wherein the jetting of the gas, the supplying of the cleaning liquid and the jetting of the drying gas are performed in a state that height positions of the diffusion nozzle, a nozzle for the supplying of the cleaning liquid and the nozzle for the jetting of the drying gas are maintained constant, with regard to claim 19 because US’373 teaches a great cleaning effect can be achieved even in the periphery of the wafer US’274 teaches that the processing height is selected to be a specific value during treatment for achieving the desired cleaning effect and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).


Conclusion

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIN F BERGNER/Examiner, Art Unit 1713